Citation Nr: 1624095	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2012, the Veteran testified at a hearing before the Board.  A transcript of the hearing is associated with the claims file.

In May 2012, and then again in July 2014, the Board remanded the appeal for additional development, to include a new VA examination and opinion.  The claim has since been returned to the Board for appellant review. 


FINDINGS OF FACT

The Veteran's bilateral hearing loss was not incurred in service; nor was it caused by acoustic trauma in service. 


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of service connection for bilateral hearing loss.

Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder, there must be competent evidence of (1)  a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the case of sensorineural hearing loss, service connection is warranted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Facts and Discussion

The appellant served in the Republic of Vietnam where he was exposed to acoustic trauma; however, when the appellant was discharged from service, his hearing was considered normal.  The appellant's service treatment records are also negative for any findings or complaints involving hearing loss. 

Audiometric testing at the Veteran's June 1966 entrance showed that right ear pure tone thresholds were 15, 10, 0, 15, and 15 decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  Left ear pure tone thresholds were 15, 5, -5, -5, and -5 decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  In October 1966, the Veteran reported no history of hearing loss.  At his June 1969 separation examination, the Veteran again reported no history of hearing loss.  Audiometric testing showed that pure tone thresholds were 15, 15, 15, untested, and 15 decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  Pure tone thresholds for the left ear were also 15, 15, 15, untested, and 15 decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.

The VA has recognized that the appellant now suffers from hearing loss for VA purposes in both ears.  The question has remained as to whether the appellant's current hearing loss was caused by or the result of the acoustic trauma he experienced while he was on active duty.  The appellant has maintained that since service, his hearing has gotten worse.  He has further indicated that although he knew about his hearing loss, he was "too proud" to complain about the condition.  

Based on the appellant's statements, his apparent lack of hearing loss in service per the service medical records, his exposure to acoustic trauma in service (helicopter engine noise), and his current hearing loss, the agency of original jurisdiction and the Board (on two separate occasions) has sought to obtain medical evidence that would either corroborate or refute the appellant's credible assertions.  The Board notes that two separate audiological examinations of the appellant were accomplished as a result of the Board's action and in each instance, the examiner concluded that the appellant had bilateral hearing loss that was not related to service.  

The Board finds most persuasive the most recent September 2014 opinion.  The examiner thoroughly reviewed the evidence in the record and stated, "Based on electronic hearing testing conducted at enlistment and at discharge it is my opinion the veteran's hearing loss and reported tinnitus are less likely as not caused by or a result of noise exposure while in service."  The examiner provided medical references against the proposition that the Veteran had delayed-onset hearing loss.  

In light of the absence of any evidence supporting the Veteran's contention that his current hearing loss was caused by acoustic trauma in service, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, service connection is denied.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


